Citation Nr: 0724719	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for malaria.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the benefit sought on appeal.  
(The veteran's claims file was transferred to the RO in 
Cleveland, Ohio for expedited processing, following which the 
claims file was returned to the RO in Reno, Nevada.).  The 
veteran appealed the July 2004 decision, and the case was 
transferred to the Board for appellate review.

In May 2006, the veteran and his spouse testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the Board received a motion to advance 
the veteran's case on the docket; such motion was granted in 
the same month.

In June 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  In an April 1946 rating decision, the RO denied the 
veteran's service connection claim for malaria; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not file a timely notice of 
disagreement and the rating decision became final.

2.  Evidence received since the April 1946 rating decision is 
cumulative or redundant of evidence previously considered, 
and by itself, or when considered with previous evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim.






CONCLUSIONS OF LAW

1.  The April 1946 rating decision, denying service 
connection claim for malaria, is final.  Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008; currently, 38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Evidence received since the April 1946 rating decision 
that denied service connection for malaria is not new and 
material, and the veteran's service connection claim for such 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2004, May 2004, July 2006, and 
October 2006 letters.  Collectively these letters set forth: 
the evidence and information necessary to reopen the service 
connection claim for malaria; the elements of the veteran's 
underlying service connection claim for pertinent disability; 
the appropriate standard for new and material evidence; and 
discussed the bases for the prior final 1946 denial.  
Moreover, the veteran was informed of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Board finds that the veteran has been 
provided with the appropriate VCAA notice under the Kent 
ruling.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, statements from the veteran's 
son and daughter, articles, records from the VA Medical 
Center (VAMC) in Las Vegas, as well as private medical 
statements.  

According to an April 2005 report of contact, the veteran 
indicated that he had received treatment at the VA Medical 
Center in Little Rock, Arkansas.  He stated that he had been 
tested for malaria the day prior, presumably at the VAMC 
Little Rock.  Efforts to locate these records were made in 
the same month, however, according to a formal finding dated 
in March 2006, it was confirmed that the records are 
unavailable, despite a thorough search.  As such, the Board 
finds that further attempts to secure such records would be 
futile.  As noted above, the record does contain evidence 
from the VAMC Las Vegas, which includes current malaria blood 
test results.  

Also, the veteran's VA records reflect that he is being 
followed by a private physician, Dr. Pitterman.  In its June 
2006 remand, the Board requested that the veteran submit any 
relevant records, or complete an authorization form for 
release of such records.  The veteran responded with a letter 
expressing his contentions, a copy of his service discharge 
document; and VA medical evidence, but he did not submit any 
records from Dr. Pitterman, nor did he complete the 
authorization form provided to him.  The Board notes that a 
claimant, in pursuing his appeal, has some responsibility to 
cooperate in the development of all facts pertinent to his 
claim, and the duty to assist is not a "one-way street" as 
observed in Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
VA does have a duty to assist the appellant in the 
development of his claim, that duty is not limitless and the 
veteran must be prepared to cooperate with the VA's efforts 
to obtain all relevant evidence.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The record also contains two 
statements from a private physician, Dr. La Mancusa, however 
the veteran's treatment records from this physician are not 
of record.  In his July 2004 letter, Dr. La Mancusa indicated 
that he retired in 2001, and no longer has the veteran's 
records in his possession.  Based on the foregoing, the Board 
finds that any additional attempts to secure records from Dr. 
Pitterman and/or Dr. La Mancusa would also be futile.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent, 
obtainable evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In May 2006 and April 2007, the RO advised the veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an April 1946 rating decision, the RO denied the veteran's 
service connection claim for malaria.  After the RO notified 
the veteran of his procedural and appellate rights, he did 
not initiate an appeal of the RO's decision within one year 
of the date of the letter notifying him of denial and the 
rating decision became final.  Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 (1946).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "New evidence" 
means existing evidence not previously submitted to agency 
decision makers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1946 rating decision, the claims 
folder consisted of service medical records and the veteran's 
contentions.  The veteran, in a September 1945 letter, stated 
that he contracted malaria in World War II.  He indicated 
that he would "double up" on medication when he experienced 
an "attack" of malaria, and as a consequence, never had to 
go the hospital.  The RO, in April 1946, denied the claim 
because malaria was not shown by the evidence of record.  
There was no evidence of malaria in service, and no current 
diagnosis of malaria.

As the April 1946 rating decision was the last final 
disallowance of the veteran's service connection claim for 
malaria, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the April 1946 decision.  

Evidence received since the April 1946 rating decision 
includes the veteran's testimony and contentions, statements 
from the veteran's son and daughter, an article titled 
"Tropical New Guinea," an April 2005 report of contact, an 
internet article titled "The Army That Disappeared," 
private medical statements, and VA medical evidence.  

On review, the Board finds that the veteran has not submitted 
new and material evidence since the April 1946 rating 
decision sufficient to reopen his claim.  In this regard, the 
veteran's hearing testimony and contentions to the effect 
that he served thirty-five months in New Guinea where 
mosquitoes were plentiful, and that he attributes any current 
malaria to service, are new, however they are duplicative of 
his previously-stated contentions, and therefore cannot be 
considered material.  Likewise, the statements submitted by 
the veteran's son and daughter, as well as the newly 
submitted articles, are new, however, they are not material 
because they do not objectively show that the veteran had 
been diagnosed with malaria, either in-service or post-
service.   

The record contains a May 2004 statement from a private 
physician, Dr. La Mancusa, to the effect that he prescribed 
quinine to the veteran "to counteract his attacks of 
malaria, which he stated he contracted on the Island of New 
Guinea" during service.  According to a July 2004 statement, 
Dr. La Mancusa stated that he treated the veteran in the 
past, and had prescribed quinine, based on the veteran's 
request, for fevers, "which he said were due to recurrent 
malaria."  There is no indication that the physician 
prescribed quinine based on any confirmed diagnosis of 
malaria.  Instead, the physician indicated that he prescribed 
quinine for fevers based on the veteran's request.  Since Dr. 
La Mancusa's statements fail to objectively show that the 
veteran has ever been diagnosed with malaria, his statements 
cannot be considered material.    

Similarly, the newly-submitted VA medical records are not 
considered material evidence to reopen the claim because they 
fail to show evidence of malaria.  In fact, an October 2006 
VA laboratory report confirms that the veteran's blood tested 
negative for malaria.  The first element that must be 
satisfied in any service connection claim is a showing of a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Since the evidence submitted after April 1946 fails to show 
that the veteran has been diagnosed with malaria, there is no 
reasonable possibility that it will substantiate the 
veteran's claim for such disability.  Consequently, the newly 
received evidence, either by itself, or when considered with 
the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for malaria.  38 C.F.R. § 3.156 (2006).  It 
does not raise a reasonable possibility of establishing the 
claim.  Id.  Therefore, the evidence cannot be considered new 
and material for the purpose of reopening the service 
connection claim for malaria.  The claim is, therefore, not 
reopened.


ORDER

New and material evidence has not been received to reopen a 
service connection claim for malaria.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


